COURT OF APPEALS
                                     FOURTH COURT OF APPEALS DISTRICT                       KEITH E. HOTTLE CLERK
SANDEE BRYAN MARION
                                      CADENA-REEVES JUSTICE CENTER                                OFCOURT
  CHIEF JUSTICE
KAREN ANGELIN1                           300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                        SAN ANTONIO, TEXAS 78205-3037
                                      WWW.TXCOURTS.GOV/4THCOA.ASPX                               TELEPHONE
REBECA C. MARTINEZ
                                                                                                 (210)335-2635
PATRICIA O. ALVAREZ
LUZELENA D.CHAPA
                                                                                                FACSIMILE NO.
JASON PULLIAM
                                                                                                 (210)335-2762
  JUSTICES
                                            April 27,2015




   Kennon Wooten                                                        Lee S. Gill
    Scott Douglas & McConnico LLP                                       Jones Gill L.L.P.
    303 Colorado Street, Suite 2400                                     6363 Woodway, Suite 1100
   Austin, TX 78701-2589                                                Houston, TX 77057


   Mark Hanna                                                           William David George
   Scott, Douglass & McConnico, L.L.P.                                  700 JPMorgan Chase Tower
    303 Colorado Street                                                 600 Travis St., Ste. 700
   Austin, TX 78701                                                     Houston, TX 77002-2910


    Roger Sherman Braugh Jr.                                            Joel Vale Jr.
    802 N Carancahua St., Ste. 900                                      Atlas, Hall & Rodriguez, LLP
    Corpus Christi, TX 78401-0013                                       818 W. Pecan Blvd.
                                                                        McAllen, TX 78501


    RE:    Court of Appeals Number:        04-14-00527-CV
           Trial Court Case Number:        DC-04-120
           Style:                          Anna Maria Salinas Saenz, et al. v. Thorp Petroleum
                                           Corp., et al.


    Dear Counsel:


           Enclosed please find the order which the Honorable Court of Appeals has issued
    in reference to the above styled and numbered cause.


           If you should have any questions, please do not hesitate to contact me.


                                                           Very truly yours,
                                                            KEITH E. HOTTLE, CLERK



                                                            MargaretEi? Adams
                                                            Legal Assistant, Fourth Court of Appeals
                                                            210.335.3854


    cc:    O. C. Hamilton, Jr.
           Manfred Stemberg Jr.
           Rolando Cantu
            James A. Porter
            Jose Luis Flores
            Daniel T. Robles
                            jfourtf) Court of &ppeate
                                            gntomo,

                                            April 27,2015


                                         No. 04-14-00527-CV


                                Anna Maria Salinas Saenz, et al.,
                                              Appellants


                                                   v.



                                     Thorp Petroleum Corp., et al.,
                                               Appellees


                                    Trial Court Case No. DC-04-120


                                           ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on June 9, 2015, to the following panel: Justice
Marialyn Barnard, Justice Patricia O. Alvarez, and Justice Jason Pulliam. All parties will be
notified of the Court's decision in this appeal in accordance with Tex. R. App. P. 48.

       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.

       It is so ORDERED on April 27,2015.




       IN WITNESS WHEREOF, I have hereunto set my hand and                Ixed the seal oj the said
court on this April 27, 2015.
                                              SAN ANTONIO
COURT OF APPEALS
Fourth Court of Appeals Dsnucr
                                                                                                            $00rJ
CwtNA-REEVES JUSnCfc CENTtR
                                                                                          02 IP
J00 Dni'™**' Suite 3 ZOO                  FOR PRIVATE USE                                 0003179373         APR
SAN ANTONIO, TEXAS 78205-3037                                                             MAILED FROM ZIP COD,
                                                                                                                     >
                                 Manfred Stemberg Jr■
                                 Manfred Stemberg & Associates
                                 2425 Fountainview, Suite 16U
                                 Houston, TX ?70fi7
                                                               7SZ   N7E       1L         31413604/30/3*
                                                              TIMS   EXP        RTN        TO SEND              ^*
                                                        RED    STERN3ERG■           &     ASSOCIATES
                                                        Sqst oak. plac               n c    i t c   -. -,   a
                                                                 7 7 Vi-Z 7 ~ -- — ~. 2
                                                              RETURN     TO     SENDER